718 N.W.2d 333 (2006)
476 Mich. 860
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Eugene T. CURTIS, Defendant-Appellant.
Docket No. 131052, COA No. 265248.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 16, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions to add issue, for appointment of counsel, for bail, and for miscellaneous relief are DENIED.